 50DECISIONSOF NATIONALLABOR RELATIONS BOARDTransway, Inc.andGeneral Truck Drivers, Chauf-feurs,Warehousemen and HelpersLocal 270,a/w/ International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, Ind.Case 15-CA-3615June 30, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn April 3, 1970, Trial Examiner Robert E. Mul-linissuedhisDecision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-ticeswithin the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, Respondent filed ex-ceptions to the Trial Examiner's Decision and asupporting brief.' The General Counsel filed excep-tions limited to the Trial Examiner's failure to par-ticularize each of his separate 8(a)(1) findings inhis recommended Order and recommended notice.2Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recom-mended Order of the Trial Examiner and herebyorders that Respondent, Transway, Inc., New Orle-ans, Louisiana, its officers, agents, successors, andassigns, shalltake the action set forth in the TrialExaminer's recommended Order, as so modified:1.Renumberexistingparagraph 1(c) in therecommended Order to read 1(d).2.Add the following new paragraph 1(c) to therecommended Order:"Creating the impression of surveillance or im-pliedlythreateningemployeeswitha loss ofbenefits in an attempt to discourage membership in,or activity on behalf of, General Truck Drivers,Chauffeurs, Warehousemen and Helpers Local 270,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., or any other labor organization."3.Add the following paragraph to the notice at-tached to the Trial Examiner's Decision, marked"Appendix."WE WILL NOT create the impression of sur-veillance or impliedly threaten employees witha loss of benefits in an attempt to discouragemembership in, or activity on behalf of, theabove-named Union or any other labor or-ganization.'The Respondent's exceptions are directed to the Trial Examiner's8(a)(3) finding2We find ment in the General Counsel's exceptions and modify theTrialExaminer's recommendedOrder and recommended noticeaccordinglyTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: The hearingin this case was held on December 15, 1969, inNew Orleans, Louisiana, pursuant to a charge dulyfiled and served,' and a complaint issued on Oc-tober 30, 1969. The complaint presents questionsas to whether the Respondent violated Section8(a)(1) and (3) of the National Labor RelationsAct, as amended. In its answer, duly filed, theRespondent conceded certain facts with respect toitsbusiness operations, but it denied all allegationsthat it had committed any unfair labor practices.At the hearing the General Counsel and theRespondentwere represented by counsel. Allparties were given full opportunity to examine andcross-examinewitnesses, to introduce relevantevidence, and to file briefs. A brief was submittedby the Respondent on January 20, 1970, and by theGeneral Counsel on January 21, 1970. On February3,1970, a reply brief was received from theRespondent.Thereafter, theGeneralCounselmoved that the Respondent's reply brief bestricken, or, in the alternative, that the GeneralCounsel be permitted to file a memorandum inanswer thereto. On February 6, 1970, the Trial Ex-aminer issued an order wherein he denied theaforesaid motion to strike, but granted the GeneralCounsel permission to file an answering memoran-dum.Leatherwood Drilling Company,180 NLRB893. On February 20, 1970, the General Counselsubmitted a reply brief.2Upon the entire record in the case, including thebriefs of counsel, and from my observation of thewitnesses, I make the following:The charge was filed on August 4, 1969-PThe General Counsel's motion to strike and the TrialExaminer's rulingthereon have beenmarked asTX Exhs I and 2, respectively,and arehereby made a part of the pleading file in this case184 NLRB No. 7 FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTRANSWAY, INC.51The Respondent,a Louisiana corporation with itsprincipal office and place of business located inMetairie,on the outskirtsof NewOrleans, Loui-siana, is engaged as a motor carrier transportingspecialized freight over interstate routes.Duringthe 12 months prior to issuance of the complaint, arepresentativeperiod, theRespondent, in thecourse and conduct of its business operations,received in excessof $50,000 for services per-formed in States other than Louisiana. On theforegoing facts,the Respondent concedes,and theTrialExaminerfinds, thatTransway,Inc., is en-gaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDGeneralTruckDrivers,Chauffeurs,Ware-housemen and HelpersLocal 270,affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America,Ind., herein called Teamsters or Union,is a labororganization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Backgroundand Sequenceof EventsAt the hearing,the parties stipulated to an ex-tended seriesof cases whichconstitutepart of theRespondent's labor-managementbackground. TheTrial Examiner takes officialnotice of these cases.They are as follows:Case 15-RC-1598: Union filedpetition on June3, 1957,and withdrew it onJune 17, 1957.Case 15-RC-3024:In a representation electionheld on August 23, 1965, the Union lost by a voteof 13 to 23.Case 15-CA-2675:Here the Board found thatthe Respondent had violated Section 8(a)(1) and(3) of the Act duringthe organizational campaignthat preceded the electioninCase 15-RC-3024.Transway,Inc.,and GeneralTruckdrivers, etc.,Local 270,160 NLRB838, enfd.410 F.2d 368(C.A. 5).Case 15-RC-3506:In an election held on October24, 1966,the Union lost by a voteof 19 to 25.Case15-RC-3870:In an election held on May16, 1968,the Union lost by a voteof 16 to 20.3In June 1969,the Union began what appears,from the above catalogue of representation cases,as the fifth attempt to organize the Respondent'sdrivers.In July, John H.Jones, oneof thedrivers' In the stipulation referred to above the parties also listed another case,Film Inspection Service, Inc,144 NLRB 1040 Daniel M Brandon, pre-sident of the Respondent Transway,was likewise president of Film Inspec-tion Service In the complaint case involving the latter employer,the Boardfound that Film Inspection Service had violated Sec 8 (a)(I) and(3) of theinvolved in the solicitation of authorization cardsfor the Union,was discharged.The General Coun-sel contends that this discharge was discriminatoryand in violation of Section 8(a)(3). This is deniedby the Respondent,according to whom Jones wasdischarged for cause.On September 15, 1969,in a Board-conductedelection held at the Respondent's terminal, out of43 ballots cast,there were 19 for the Union, 19against the Union, and 5 challenged ballots. OnSeptember 19, the Respondent filed objections tothe election.On November 10, the Board overruledthe Respondent's objections and directed that thechallengedballotsbeopenedandcounted.Thereafter,a count of these ballots showed that theUnion had failed to attain a majority.On November21, the Board certified these results.B Alleged Interference, Restraint, and Coercion,Findings of Fact and Conclusions of Law WithRespect TheretoAfter the Union began its organizational cam-paign, the Respondent sent out several letters to theemployees on its view of the issues in the contest.The language in some of these bulletins is allegedby the General Counsel to have constituted unlaw-ful interference, restraint, and coercion The rele-vant portions of these communications are set outand discussed belowIn a bulletin dated July 16, 1969,' and addressedto all drivers and loaders, President Brandon urgedthe employees not to sign cards in the currentTeamsters campaign In reviewing the fact thatthere had been four earlier campaigns at the ter-minal, Brandon stated:Four times we have had a Union vote and fourtimes we have lost untold amounts of moneybecause of these promotions. Four times theemployees turned down the UnionIf you do not want to see the same thing re-peated, it isabsolutely essentialthat you donotbother to signa cardFor the newer men with the company, we sin-cerely hope they will talk to some of the olderhands who can tell them all the aggravationand loss of monies occurring Legal fees intime have probably amounted to $80,000 00,in thepast four cases most of which moneywould have ended up in pension or profit shar-ing....We cannot overemphasize too strongly thatAct The case was settled after the Board issued its decision There were nosubsequent enforcement proceedings in the court of appeals'All dates mentioned hereinafter in this decision are for the year 1969,unless otherwise specifically noted 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou should carefully consider your actions,donot waste the money of your fellow employees,yourself or your company by being mislead by"promises" or by people who may "profess toknow more than you do but might be actingonly in their own self-interest or out ofjealousy." . .Signing a card cannot save youany dues or anything else. All it can do is bringyou the Teamsters whosemain interest isgetting theirhands inyour pocketbook.In a letter dated August 29, captioned "ElectionBulletin #4," and distributed to all the drivers, Pre-sident Brandon urged that the employees not let theUnion "Trick you out of your vote and out of yourdough" and concluded with the suggestion that inthe forthcoming election they should "Kick theTeamsters out once and for all." All of the em-ployees to whom this letter was addressed wereknown as "driver contractors" and each workedpursuant to an employment and lease agreementwhich set out detailed provisions as to leasing ar-rangements for their trucks and the reimbursementterms pursuant to which the "driver contractors"were compensated.5 Brandon included within thisbulletin a paragraph on the prospects of an increasein compensation. In keeping with the contractualarrangements with the drivers, these were known ascontract changes or adjustments. In this paragraphBrandon wrote:.. Perhaps the story is out that we are notkeeping our promises and especially by nothaving handled promised contract changes butIcan assure you these were just about readyandwould have already been out exceptthat Ihave been scared to do this after being notifiedas to an election as there may be some in-terpretation thatmy handling these afterreceivingnoticeof a forthcoming electionwould be illegal. I simply believe that it is moreprudent to wait a few more weeks than to costeveryone loss of monies in additional law suits[Emphasis supplied IIn another letter to the drivers which was datedSeptember 8, Brandon again referred to the con-tract "adjustments." In so doing he wrote, in rele-vant partThere has been discussion regarding why con-tract adjustments have not gone out Someagitators are trying to use this improperlyTo best indicate some of the work we havedone and IN ORDER TOPROVEapprehen-sions, I am attaching hereto papers whichshould be self-explanatory.''Brandon concluded the letter with the statement.The matter of adjustment is one where I be-lieve it bestfor youand everyone to delay afew weeksrather than to expose everyone ...to additionalcosts and loss of monies by mov-ing too fast.In what was captioned"Election Bulletin#7," anddatedSeptember 8, as was the letter referred toabove,President Brandon reviewed the Company'sfinancial record for prior years and discussed theRespondent's prospects in the future.In so doing,Brandonmade the following statements withreference to the Union'sorganizational campaignthen in progress-If any moniesare taken outof company in-come]for keeping track ofunion activity,or ad-ditional lawyerbills, that money can only comeout of the employees'pockets...As it is,if we do get more revenue, the em-ployees still get both their base wages and also...most of the extra profits from suchrevenueTo add morepeople and to incurmore expense that might be occasioned bylegal costs or loafers or parasites, would simplyreduce the profits and the amount of monies inthe profit sharing funds and everyone wouldget less. The Teamsters can bring about extraexpenses which would cost you monies fromthe profits and also cost you through requiredUnion dues.You can lose both ways.[Emphasissupplied. ]Several months earlier,in a letter dated April 4and addressed to all driver-contractors,Brandonannounced that he planned a revision of their con-tracts.He asked that in the meantime they assisthim in this matter by supplying him with the detailsas to major increases and decreases in their costs ofoperation so that these items could be consideredwith respect to adjustments in the terms of therevised contracts. In this letter, Brandon promisedthat although he did not know how soon the con-tractualrevisions could be determined,the workwould be finalized "as quickly aspossible."Ac-cording to Vernal Lemoine,one of the drivers whotestified atthe hearing,President Brandon told theemployees in February that the raise would not beeffected until the Respondent'soperationsweremoved into a new terminal that was then plannedand that when made effective the contract adjust-ments would be retroactive to February.Itwas un-disputed that about July 1 the Respondent movedfrom its old terminal on Edenborn Street in NewOrleansto a new terminal located in Metairie.The promisedadjustments were actually effectu-Thereisno issue in this case, however, as to whether the aforesaid"driver-contractors"were employeesof theRespondent In the contracts,the drivers are referred to as employees and, insofar as the present record isconcerned,all parties appeared to assume the existence of an employer-employee relationshipThese attachments consisted, interalta,of several pages of excerptsfrom the decisioninCastleHotel,Ltd,129 NLRB 1122, whereinthe Boardheld that under the circumstances present in that case the employer vio-lated theAct bythe grant of wage increases pending a representation elec-tion TRANSWAY, INC53ated in September, shortly after the election. In aletter dated September 22 to all the drivers, Bran-don announced that he was releasing immediatelyan attached bulletin which set forth new provisionson credits, rentals, and related matters. He pointedout in the lengthy attachment accompanying hisletter that the only changes wereincreasesin creditsforwhich the drivers would be paid Brandonfurther stated that whereas he had hoped to have ameeting with all the drivers before revising the oldschedule, "Due to pressure of time, I am puttingthis new listing out without waiting for a meeting "At the hearing the General Counsel offered inevidence payroll data which reflected the raiseswhich were made effective then. These statisticsdisclose that of approximately 24 drivers who wereworking full time during the period from Aprilthrough November, all except one (Luther Lloyd)received a substantial increase in salary base payimmediately after the election, and all 24 (includ-ing Lloyd) received an increase in their base al-lowance for expenses at that timeConcluding findings as to the alleged interference,restraint, and coercionThe Respondent's election bulletin dated July 16urged the employees not to sign a union card on theground that to do so would incur a loss of moneyFurther, it specifically noted that approximately$80,000 had been spent on legal fees and time inthe last four election cases and that had it not beenfor the representation problems brought on by theUnion, most of that amount would have gone to theemployees in pension or profit sharing benefits Inthe bulletin dated September 8 the Respondentwent further and told the empoyees that "If anymonies are [spent] for keeping track of union ac-tivity,or additional lawayer bills, that money canonly come out of the employees' pockets "The General Counsel contends that the phraselast quoted created an unlawful impression of sur-veillance and that the purport of both bulletins con-stituted unlawful restraint and coercion of the em-ployees' union activities The courts have held that'an employer's `prediction' of untoward economicevents may constitute an illegal threat if he has itwithin his power to make the prediction cometrue."International Union of Electrical, Radio andMachine Workers, AFL-CIO v. N.L R.B., 289F.2d757, 763 (C.A.D.C.). Here, the Respondent clearlyhad the power and the means to spend substantialamounts on a campaign against the Union, as itsreference to the $80,000 emphasized. In announc-ing to the employees that, in effect, the costs of anysuch struggle in the future would be assessedagainst their pension and profit sharing benefits, theRespondent went beyond the permissible limits ofSection 8(c) The Trial Examiner concludes thatsuch language by the Respondent constituted un-lawful interferencewith the employees' rightswithin the meaning of Section 8(a)(1) N.L R B. vDowell Division of the Dow Chemical Company,420F.2d 480 (C A. 5) Similarly, the Trial Examinerfinds that in the bulletin of September 8, theRespondent further violated that same section ofthe Act by creating an impression of surveillance intelling the employees that funds spent "for keepingtrack of union activity" would come out of theirpockets.It is, of course, well established that a wage in-crease or plan conceived, or accelerated, to thwartan organizing campaign, violates Section 8(a)(I).N.L.R B. v Exchange Parts Company,375 U.S405, 409,N.L.R.B. v Rexall Chemical Company,418 F 2d 603, 605 (C.A 5). Here, on the findingsset forth above, it is apparent that the prospect ofcontract adjustments upward which, to the driversconcerned, were the equivalent of wage increases,were promised in the early part of 1969 with acommitment by President Brandon that they wouldbe effectuated after the Company's operations weremoved to a new terminal. By early July however,when this move was completed, the Union hadbegunanotherorganizationalcampaign.Thereafter, in the bulletin of August 29, theRespondent told the drivers that the adjustmentswere ready, but that they were being withheld dur-ing the pendency of the election The election ofSeptember 15 was not immediately diapositive ofthe representation question, for the eventual out-come turned on four challenged ballots which werenot opened and counted until November 21. In themeantime, on September 19, the Respondent filedobjections to the conduct of the election. Neverthe-less, in his bulletin to the drivers on September 22,President Brandon announced a schedule of in-creased benefits and explained that he was doingwithout waiting to meet them "due to the pressureof time."From the foregoing, it is evident that the in-creased wages and allowances, originally scheduledfor announcement after completion of the move toa new terminal, were thereafter delayed pendingthe electionThen, after the election, but beforethe challenged ballots were counted, and before adecision on the objections filed to the conduct ofthat election, the Respondent hastily released theupward adjustment of the contract provisions onwages and expenses.InMcCormick Longmeadow Stone Co., Inc.,158NLRB 1237, the Board set forth the following ex-position of its views on the Act's requirments as toan employer's obligation during the pendency of aquestion concerning representation (158 NLRB at1242)An employer's legal duty in decidingwhether to grant benefits while a representa-tioncase is pending is to determine thatquestion precisely as he would if a union werenot in the picture. If the employer would havegranted the benefits because of economic cir-cumstances unrelated to union organization,the grant of those benefits will not violate the427-835 0 - 74 - 5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct.On theother hand,if the employer'scourse is altered by virtue of the union'spresence, then the employer has violated theAct, and this is true whether he confersbenefits because of the union or withholdsthem because of the union.Here, the Respondent's course of conduct withreference to the wage adjustments violated theprinciples set forth in the above-cited cases onseveral grounds. By the bulletin of August 29, theRespondent notified the drivers that adjustmentswhich had been announced months before werethen ready, but that they would be withheld for thetime being because of the election The Board hasheld such action by an employer under similar cir-cumstances to be a violation of Section 8(a)(1).In-ternationalLadiesGarmentWorkers'Union,AFL-CIO,142 NLRB 82, 105, 113;Deutsch Com-pany,Metal Components Division,178 NLRB 616.Thereafter, and immediately following the election,President Brandon announced that the promisedadjustments were being granted then, notwithstand-ing the fact that he had not had a meeting with thedrivers to discuss the matter "due to the pressure oftime " At this point, and for almost 2 months sub-sequent thereto, the results of the election were indoubt because of theissuesraised by challenges tofourballotsand by the objections which theRespondent had raised to conduct affecting theelection. Since the Respondent's announcement ofthe contract adjustments was made at a time whenthe election was subject to invalidation and thereexisted the likelihood that another election mightbe directed, the Trial Examiner concludes and findsthat the dispatch with which the Respondent tookthis action likewise violated the Act Prior to theelection it had withheld an announcement of the in-creases, and then, almst immediately after filing ob-jections to the conduct of the election, the Respon-dent publicized the increases which it thereuponput into effect Applicable to the situation here isthe language inNLRB. v. Exchange Parts Co.,where the Supreme Court said (375 U.S at 409).The danger inherent in well-timed increases inbenefits is the suggestion of a fist inside thevelvet glove. Employees are not likely to missthe inference that the source of benefits nowconferredis alsothe source from which futurebenefits must flow and which may dry up if it isnot obliged.In thelight of the foregoingopinionand the cir-cumstances presentedby the factsin this case, theTrialExaminer concludes and finds thatRespon-dent,having earlierviolated the Act in withholdingbenefits onthe eve ofthe election,similarly vio-lated Section8(a)(1) bythe mannerin which thesebenefitswere grantedafter theelectionand whilethe representation question thereinvolved was stillunresolved.McCormick Longmeadow Stone Co,supra;Ralph Printing & Lithographing Co.,158NLRB 1353, 1354, fn. 3.C.The Discharge of John H. Jones; Contentions ofthe Parties; and Findings of Fact and Conclusions ofLaw With Respect TheretoJohn H. Jones was adriver-contractor who wasfirsthired by theRespondent in June 1968. Ini-tially,hehad atruck routefrom New Orleans toBaton Rouge. During the summer of 1968 an op-portunity arose for him take over a route from NewOrleans to Hattiesburg, Mississippi The change inroutes was voluntary on Jones' part and made, ashe testified, because the latter route involvedmostly daywork and more pay.The only testimony in the record on his employ-ment history is that of Jones himself The lattercredibly testified that throughout the course of histenure with the Respondent he had no problems infulfilling his duties as a transport driver There wasno evidence that he was ever critized or disciplinedprior to his termination.Itwas undisputed that in June 1969, and after adiscussion among the day route drivers, Jones wasdesignated to contact the Union On or about June19, Jones and Lavell Brown, a coworker, went tothe Teamsters headquarters and obtained a supplyof authorization cards. Jones testified, credibly, thatduring the next 2 days he secured signed authoriza-tions from 18 or 19 of his fellow employees. Otheremployees such as Brown and Vernal Lemoinelikewise engaged in the solicitation of the workforceduring this periodLemoine, however,testified that Jones was the most active in the or-ganizational campaign and secured the most signa-tures.This testimony as to Jones having been themost active of the prounion solicitors was likewisecorroborated byWilton Harvey, another driver,who testified that it was common knowledge amongthe employees in the shop that Jones was trying tosecure signatures on the union cards.Jones testified that during the 2-day period whenmost of the signed cards were secured from the em-ployees, he endeavored to conduct his solicitationsclandestinely and that he kept the cards concealedas much as he could. Jones also testified, however,thatwhen the solicitations were in progress hesometimes had authorization cards, all of whichwere about postcard size, in his shirt pocket wherethey could have been seen by other people. Thus,he testifiedthat aboutJune 20he went to thetraffic office and, while in the process of removingsome traffic tickets from this same pocket in orderto turn them in at the counter, he inadvertently leftthe union cards protruding slightly from the shirtfront pocket According to Jones, at that momenthe was in the presence of President Brandon, Traf-ficManager Lotz, and two other individuals. Jonesfurther testified that the next day when he visitedthe terminal shop to pick up some cards from themechanics there, he again encounteredMr. Bran-don Jones testified thatjustas he was in the act ofputting some cards in his pocket Brandon looked athim According to Jones, he was "pretty sure he TRANSWAY, INC.55[Brandon] saw them [the cards]." At the sametime, Jones conceded that he could not be certainthat Brandon realized what he (Jones) was doing atthe moment.President Brandon was never called to the standand Jones' testimony as to these incidents wasnever denied or contradicted by any other witness.Moreover, it was, in part, corroborated by CecilBounds, a driver who was called as the one andonly witness produced by the Respondent. Thus,Bounds credibly testified that during this period hehimself had seen Jones with authorization cards inhispocket.Other witnesses testified as to thenumber of employees in the terminal who had ob-served or knew about Jones' activity as the chiefprotagonist for the Union. Employee Harvey, men-tioned earlier, testified that at least three-quartersof the personnel at the terminal had been contactedby Jones in his efforts to organize a union and Ver-nalLemoine listed 12 different employees therewho were acquainted with Jones' attempt to getunion cards signed Jones was credible in histestimony as to the two occasions when, in thepresence of President Brandon, he had inadver-tently displayed the authorization cards. Further,since this testimony was corroborated by Bounds, awitness for the Respondent, the Trial Examinerconcludes and finds that Jones' testimony in thisconnection is worthy of belief. The terminal wheremost of these solicitations occurred had a compara-tively small work force and it was apparent thatPresident Brandon was frequently in and about thepremises Consequently, in view of Jones' credibleand uncontradicted testimony that on two occa-sions he had cards on his person where they couldhave been observed by President Brandon andother supervisors and, in fact during this period,were observed by Respondent's witness Bounds, asthe latter testified, it is reasonable to infer, as theTrial Examiner does, that, shortly after Jones beganhis solicitations on behalf of the Union, his or-ganizational activities came to the attention of themanagement.7About July 2, Brandon told Jones that he wasbeing discharged.About 2 weeks later Jonesreceived a letter pursuant to which his terminationwas effected on July 29, 1969 The General Coun-selcontends that Jones was discriminatorilydismissed because of his union activity. This is de-nied by the RespondentThe incident out of which Jones' termination al-legedly arose was an exchange between the em-ployee and President Brandon that occurred earlyin July and shortly after the Respondent had movedto its new terminal. The employee and the companypresident were the sole parties to the conversationand no others, apparently, were in the immediatevicinity.Only Jones, who appeared as a witness forthe General Counsel, testified as to what occurred.The Respondent never called Brandon to the stand.Jones testified that before moving to the new ter-minal, President Brandon told him that after themove the drivers would be departing on their routesan hour earlier than usual. According to Jones, not-withstanding this promise, after the move there wasno substantial change in the hour that his truck wasloaded and when he was able to leave on his route.He testified that on the evening of July 2, as he wasabout to commence his run, he complained aboutthismatter to President Brandon who was in thearea. According to Jones, it was then about 6 p.m.and he told Brandon that if he would not be leavinguntil that hour every morning, he would like to geta part-time job somewhere else, so that he couldwork elsewhere from noon until 6 p.m. Jonestestified that Brandon's immediate answer was thatif Jones was dissatisfied with his hours "we will justgive you your notice of termination. You can workallnight as far as I care." According to Jones, heprotested to Brandon that he had always done hisjob and never been criticized, but the company pre-sident abruptly turned away and left.Thereafter Jones finished loading his truck andleft on his regularly scheduled run to Hattiesburg.When he returned to Metairie the next morningand made his customary stop at the terminal office,Brandon was there. According to Jones, the pre-sident opened a conversation with the statement"whenever you resign we will talk about buyingyour truck."8 Jones testified that he declared im-mediately that he had not resigned and had no in-tention of doing so, that he understood the Com-pany was terminating him and that if that was thecase he wanted a statement to that effect which setout the reason for such discharge According toJones,Brandon made no response and walkedaway.Jones testified that he continued to work forseveral days thereafter, when, on another occasionthat he was in the office, Brandon asked him "whatwas this letter deal you wanted?" According toJones, he again told the president that if he wasbeing discharged he would insist on getting the 15-day notice provided in the terms of his employmentagreement' and that he wanted a statement in writ-ing as to the reason for the termination. Jonestestified that Brandon concluded the conversationby assuring him that the letter would be forthcom-rAngwel! CurtainCompany, Inc vN L R B,192 F 2d 899 (C A 7),HesmerFoods,Inc, 161 NLRB 485,490,Dubin-HaskellLining Corp,154NLRB 641, 642, 650,Shamrock Foods,Inc, 127NLRB522,531e Jones, like many of the driver-contractors,had his own truck,for theuse of which in the Company's operations he was compensated pursuant tothe terms of a lease agreement which each of the drivers signedIn addition to a lease arrangement,the Respondent had each of its con-tract drivers execute an agreement covering the terms and conditions ofemployment on the particular route assigned to the individual The agree-ment which Jones signed was for a period of l year from the date of execu-tion, renewable from year to year unless terminated by either party on 15days' notice This agreement also provided,however,that the Employercould terminate the agreement withoutnoticeupon the default,failure, ordisobedience of the employee, or for"any misbehavior of employee, in-compatible with the service for which employee is hereby employed " 56DECISIONSOF NATIONALLABOR RELATIONS BOARDing and then added "the reason we are relievingyou is because you are not happy. ..." Shortlythereafter Jones received from Brandon a letterdated July 14 and signed by the company president.The letter set the date for Jones' termination asJuly 29, exactly 15 days later, and referred in somedetail to the arrangements which could be madewith respect to the sale of his truck and otherequipment, but gave no reason whatsoever forJones' termination.In its answer and at the hearing the Respondentoffered no reason for its termination of Jones. In itsbriefs,theRespondent asserts that Jones wasdischargedbecause he was insubordinate andthreatened to strike President Brandon, and thatthe 15-day notice he was given was required by theterms of Jones' employment agreement. At thehearing the Respondent put on only one witness,Cecil L. Bounds, a driver-contractor, who testifiedabout various matters, but gave no testimony withreference to Jones' termination. The Respondentoffered no direct testimony on the cause for Jones'discharge and relied solely on an extended cross-ex-amination of Jones and Vernal Lemoine, a driverwhom the General Counsel had called as a witness.In the cross-examination of Jones, counsel for theRespondent sought to develop the thesis that whenBrandon approached Jones' truck on the evening inquestion the complainant threatened the companypresident with assault and battery. To that end,counsel engaged in a prolonged cross-examinationof Jones The latter, however, denied having ut-tered any threats during the course of his conversa-tion or having engaged in any violence with Bran-don. In a further effort to establish that Jones had apropensity for violence, counsel for the Respondentcross-examined him at some length about hisdomestic affairs, including a matter which occurredfivemonths after his departure from the Respon-dent's employ 10 Later, during the Respondent'scross-examination of Lemoine, that witness testifiedthat on the morning after Jones' exchange withBrandon, the employee told him that the companypresident fired him the night before when Jonessought permission to get a part-time job in the af-ternoons Lemoine testified that Jones told him thatafter Brandon made this statement to him, he toldthe president to get out of the way or he wouldknock him down.In its brief, the Respondent stresses that theGeneral Counsel has the burden of proving dis-crimination and that the Respondent does not havethe burden of establishing the contrary.N.L.R.B. v.10This was an incident that occurred in November 1969 when,accordingto an affidavit which Jones' wife swore out, in support of a petition for apeace bond,his spouse averred that during a marital altercation he hadstruck her and threatened her with a shotgun."Budd Mfg Co vNLRB,138F2d86,90(CA 3),cert denied 321U S 773i=At the outset of the hearing the Trial Examiner granted a motion bythe Respondent to exclude the witnesses from the hearing room until calledto testify Thereafter,when the Trial Examiner allowed each party one ex-ception tho the rule,the Respondent named D M Brandon, and theSoftWater Laundry, Inc.,346 F 2d 930 (C.A. 5). Itis, indeed, well established that the burden of proofnever shifts from the General Counsel and that theRespondent does not have the burden of provingthat it discharged an employee for the reason whichitasserts.Moreover, as was stated many years ago,and often repeated since, so long as the provisionsof the Act are not violated, an employer maydischarge an employee for "a good reason, a poorreason or no reason at all."" At the same time, it isalsotrue,thatemployersdo not ordinarilydischarge an employee for "no reason at all," andthat support for a finding of unlawful motivation "isaugmented [when] the explanation of the dischargeoffered by the respondent [does] not stand upunder scrutiny."N.L.R.B. v. Bird Machine Com-pany,161 F.2d 589, 592 (C.A. 1).The explanation which the Respondent offered inits briefs for Jones' dismissal is not supported by theevidence in the record and does not "stand upunder scrutiny." Jones denied having been insubor-dinate or having threatened to assault PresidentBrandon. Even the testimony of Lemoine affordsno support for Respondent's contention that Joneswas discharged for threatening Brandon. As notedabove, Lemoine testified that subsequent to the in-cident in question Jones told him that when heasked Brandon for permission to work at a secondjob, the company president fired him on the spotand thatthereafterhe told Brandon to get out of hisway or he would knock him down Even ifLemoine's testimony accurately reflects his conver-sationwith Jones, and even if Jones did whatLemoine testified Jones said that he did, it is clearfrom Lemoine's account that whatever threatsJones made were utteredafterBrandon fired him.Under these circumstances, the Respondent cannotnow be heard to claim that what Jones said to Bran-donafterthe discharge constituted the reasonforthe discharge.It is significant that the Respondent did not callBrandon as a witness, although he was present atthe hearing. 12 The Respondent's president, as theonly other party to the various conversationalexchanges with Jones, was the preeminent witnessto establish the Respondent's case. The failure ofBrandon to take the stand may be construed tomean that, had he done so, his testimony wouldhave been damaging to the Respondent's position. 13Finally, there is no support in the record for theRespondent's contention, set forth in its brief, thatafterallegedly firing Jones for cause, it wasrequired by his employment agreement to give himaforesaid officer was allowed to remain in the hearing room throughout thecourse of the trial" SeeInterstateCircuit,Inc vUnited States,306 U.S. 208,226, wherethe SupremeCourtsaid"The failure. .to call as witnesses those officerswho did have authority to actis itself persuasive that their testimony, ifgiven,would have been unfavorableThe production of weak evidencewhen strong is available can lead only to the conclusion that the strongwould have been adverse..Silence then becomes evidence of the mostconvincing character " TRANSWAY, INC.57a 15-day notice,inwriting,of the decision to ter-minatehim. A copy ofthis agreement appears inthe record.Paragraph 8 of thisexhibit accords theEmployer theunqualified right to terminate an em-ployeewithoutnoticein the eventof disobedienceor misbehavior on thepart of the employee."The incidentin questionoccurred early in July."If theRespondenthad evidence thatJones had beeninsubordinate and had threatened to assault thecompany president, it is reasonable to assume thathe would have been discharged on the spot and theprovisionsof the driver-contractor agreementwould have been no bar to such an immediatedisposition of the matter Instead, the Respondentdid nothinguntilJones himself insisted on a writtenexplanation for his discharge. After Brandon toldJones that the real reason for letting him go wasthat Jones was not "happy," Jones received a letterwhich gave him 15 days' notice of his termination,but contained no explanation for his dismissal.On the basis of the testimony adduced at thehearing and the entire record herein, the Trial Ex-aminer concludes and finds that prior to the timethatBrandon told Jones that he was being ter-minated and that he could look for another job, theemployee had made no threats to the company pre-sident.16The evidence adduced by the General Counselestablished- that Jones was a driver of considerableexperiencewith a good work record, that hebecame interested in organizing the Union in June,that he actively solicited his fellow employees tosign authorization cards, that while doing so theRespondent learned of his activities, and that earlyin July when Jones complained about having towait for his truck to be loaded and inquired of Pre-sident Brandon as to whether he could get a part-time job in the afternoonsBrandon abruptly told himthat "we will dust give you your notice of termina-tion." The record further establishes that thereafterBrandon told Jones that he was being terminatedbecause Jones was not "happy" working for theCompany, but that when Jones insisted that he havea letter from Brandon which set forth in writing thereason for his discharge, Brandon at first promisedbut thereafter never gave him a written explana-tion.On the foregoing findings and those set forthearlier herein, most particularly, Jones' satisfactory"See in 9, supra16 Jones credibly testifiedthat the incident in questionoccurredon aboutJuly 2 Counsel for theRespondent,in his cross-examinationof one wit-ness, seemed to assumethat thisincidentoccurred on July 8 However, theRespondent presentedno testimonyto that effectConsequently, on thepresent record the Trail Examinerfinds that the firstexchange betweenBrandon and Jones as to the termination of the latteroccurred on July 216 It is the conclusionof the TrialExaminer that Jones was a credible wit-ness on direct examination and throughout an extended cross-examinationthat was skillfully conducted by counsel for the Respondent In arriving atthis finding, based on Jones' testimony and his demeanor on the stand, theTrial Examiner has considered the Respondent's allegationsas to the em-ployee's temperament,but has concluded that evidenceas toJones' illtemper in his domestic relations and as to his problems with his wife 5months after he left the Respondent's employ related to mattersthat arework record, his prominence in the Union's initialattempt to organize in June, the Respondent'sknowledge of that activity, the abruptness of Bran-don's declaration to Jones that he was being ter-minated," Brandon's subsequent explanation toJones that he was being terminated because the em-ployee was not "happy," the Respondent's failurethereafter to give any reason in writing for thedischarge," and the Respondent's longstanding an-tipathy to union activity among its employees, theTrial Examiner concludes and finds that Jones wasterminated for his activities on behalf of the Team-sters. In so doing, the Respondent violated Section8(a)(3) and (1).CONCLUSIONS OF LAW1.The Respondentis engaged in commerce andthe Union is a labor organization, all within themeaning ofthe Act.2.By discriminatingin regard tothe hire andtenureof John H. Jones, thereby discouragingmembership in the Union,the Respondent has en-gaged in and is engagingin unfair laborpracticeswithin the meaningof Section 8(a)(3) of the Act.3.By interferingwith,restraining,and coercingits employees in the exerciseof the rightsguaran-teed in Section7 of the Act,the Respondent hasengaged, and is engaging, in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, the Trial Examinerwill recommend that the Respondent be ordered tocease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.Having found that the Respondent discrimina-torily terminated John H. Jones on July 29, 1969,theTrialExaminerwillrecommend that theRespondent be ordered to offer Jones immediateand full reinstatement without prejudice to hisseniority or other rights and privileges, and makehim whole for any loss of earnings he may have suf-largely irrelevant to the issue as to Respondent'smotive for dischargingJonesIS "The abruptness of a discharge and its timing are persuasive evidenceas to motivation" N L R BvMontgomery Ward &Co,242 F 2d 497, 502(C A 2), cert denied 355 U S 829 See alsoN L R B v Dorn's Transpor-tationCompany, Inc,405F 2d 706, 713 (C A2),N L R Bv SymonsManufacturingCo, 328 F2d 835,837 (C A 7)""At first,his foreman did not tell[the employee]the reason for hislayoff,which alone would be enough to support an inference that the layoffwas discriminatory"N L R BvGriggsEquipment,Inc,307 F 2d 275,278 (C A5), N L R B vPlantCity Steel Corp, 331 F 2d 511, 515 (C A5), N L R B v Waycross Machine Shop,283 F2d 733, 736, in 6 (C A 5)(Leon Smith),Peoples Motor Express,Inc vN L R B ,165 F 2d903, 905(C A 4) (Humpries). 58DECISIONSOF NATIONALLABOR RELATIONS BOARDfered from the time of his discharge to the date oftheRespondent's offer of reinstatement.Thebackpay for the foregoing employee shall be com-puted in accordance with the formula approved inF.W. Woolworth Company,90 NLRB 289, with in-terestcomputed in the manner and amountprescribed inIsisPlumbing & Heating Co,138NLRB 716, 717-721. It will also be recommendedthat the said Respondent be required to preserveand make available to the Board, or its agents, onrequest, payroll and other records to facilitate thecomputation of backpay due.As the unfair labor practices committed by theRespondent are of a character striking at the rootof employee rights safeguarded by the Act, it willbe recommended that the said Respondent be or-dered to cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 ofthe Act.N.L.R B v. Entwistle Mfg. Co.,120 F.2d532, 536 (C.A 4).Upon the basis of the above findings of fact, con-clusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the Trial Ex-aminer hereby issues the following:ORDERcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under terms of this recom-mended Order.(c)Notify John H. Jones, if presently serving inthe Armed Forces of the United States, of his righttofullreinstatementupon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Post at its place of business in Metairie,Louisiana, copies of the attached notice marked"Appendix." 19 Copies of said notice, on forms pro-vided by the Regional Director for Region 15, afterbeing duly signed by Respondent's representative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 15,inwriting,within 20 days from the date of thereceipt of this Decision, what steps have been takento comply herewith.'"Transway, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Dischargingorotherwisediscriminatingagainst any employee because of membership in, oractivityon behalf of, General Truck Drivers,Chauffeurs, Warehousemen and Helpers Local 270,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind.(b)Announcing the granting or the withholdingof wage increases to employees during the pen-dency of a representation election, should such an-nouncement interfere with the rights of employeesas set forth in Section 7 of the National Labor Rela-tions Act, as amended.(c) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form, join,or assist any labor organization, to bargain collec-tively through representatives of their own choos-ing, or engage in concerted activities for the pur-pose of collective bargaining or other mutual aid,or to refrain from any or all such activities.2Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Offer to John H. Jones immediate and fullreinstatementtohisformerorsubstantiallyequivalentposition,withoutprejudice to hisseniority or other rights and privileges, and makehim whole in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make availableto the Board or its agents, for examination and19 In the event no exceptions are filed asprovided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and recommended Order hereinshall, asprovidedin Section102 48of the Rules and Regulations, beadoptedby the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgmentof a United States Courtof Appeals,the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall be changed to read "Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board "" In the event that this recommended Order isadopted bythe Board,this provision shall be modified to read"Notifythe RegionalDirector forRegion 15, in writing, within 10 days from the date of thisOrder,what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inGeneralTruckDrivers,Chauffeurs,Warehousemen, and Helpers Local 270, a/wInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., or any other union, by discharg-ing,or otherwise discriminating against ouremployees because of their union or concertedactivities. TRANSWAY, INC.59WE WILL NOTannounce the grantingormutual aid or protection, or to refrain fromwithholding of wage increases to our em-ployees during the pendency of a representa-tion election, should such announcement inter-fere with the rights of employees as set forth inSection 7 of the National Labor Relations Act,as amended.WE WILL offer John H. Jones immediate andfull reinstatement to his former or substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges, andmake him whole for any loss of pay suffered asa result of discrimination against him.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their right to self-organization, to form,join, or assist the above-named Union, or anyother labor organization, to bargain collective-ly through representatives of their own choos-ing, and to engage in concerted activities forthe purpose of collective bargaining or otherany or all such activities.TRANSWAY, INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, T6024 Federal Building (Loyola),701LoyolaAvenue,New Orleans, Louisiana70113, Telephone 504-527-6361.